DETAILED ACTION
This office action is responsive to the above identified application filed 9/30/2021.  The application contains claims 1-20, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include certain methods of organizing human activities; a mental processes; and mathematical concepts, (2019 PEG)
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a device, and a method as in independent Claim 1, 10, 19 and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine", “process’, “manufacture”. Therefore, the claims are directed to a statutory eligibility category.
Step 2A: The invention is directed to determining a response related to user question related to a sign which is akin to Mental Process and organizing human behavior (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
Receiving a question and looking for a response within stored data to provide the response related to the asked question.
This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.
The instant application includes in Claim 1 additional steps to those deemed to be abstract idea(s).
When taken the steps individually, these steps are microphone to acquire user’s voice (extra-solution (pre-solution)) and display to output the response (extra-solution (post-solution)).
In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.
The additional elements recited in the claim beyond the abstract idea include memory;
a processor.
Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.
Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device that is recited in an abstract level and require no more than a generic computing devices to perform generic functions. 
CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).
The dependent claims, when considered individually and as a whole, likewise do not provide “significantly more” than the abstract idea for similar reasons as the independent claim. For example claim 2, disclose a simple mental process of matching data, claim 3-5, include extra solution of capturing image and mental process of identifying a sign within an image using the sign characteristics, claim 4 disclose a display layout, claim 6 disclose post solution of outputting search results, claim 6 classify the type of data,  claim 7 disclose specific characteristics or attributes that could be used for searching, claims 8 are description of stored data, claim 9 disclose post solution of outputting updated search results.
The dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-9 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Weng et al. [US 2010/0250237 A1, hereinafter Weng].

With regard to Claim 1,
	Weng teach a vehicle control system comprising:
a display (Fig. 1, [0009], “visual display, including, for example, a 2-D or 3-D visual display”);
a microphone configured to acquire a user's voice (Fig. 5, “Talk Key Pressed”, [0050], “Speech Engine component 402 receives a user's utterance, which may be, for example, a command or a question. The inputted speech is interpreted”);
a memory configured to store a dialog model related to a sign in a vehicle ([0022], “hardware computer-readable storage medium having stored thereon a set of instructions executable by a processor to perform a method of accessing an interactive manual system of a device, the interactive manual system including a model package database that includes a set of at least one of phrases and sentences, an object file, and a grammar table, wherein the object file includes information regarding an appearance of, and spatial characteristics of, one or more structures of the device and includes data representing visual displays that are associated with the device”, [0039], “model package formed by the structured manual 104 and the visual model 105 may be vehicle-specific and/or device-specific, instead of generic, so that the user may more easily locate the corresponding object, or learn the operation of certain devices, including, vehicle-related and non-vehicle-related devices”, [0058], “when the utterances “What is the red button?” and “What is this” are compared, the Speech Engine component 402 generates different meaning structures and therefore different rules are applied. In particular, the Speech Engine component 402 labels the first utterance a “What-is” question and a specific object. The associated action retrieves a description for the “red button””); and
a processor configured to identify a question about the sign in the vehicle in the user's voice, determine a response corresponding to the question about the sign using the dialog model, and control the display to output the determined response ([0033], “response generation arrangement 106, which formats the information and graphic images in a suitable form for output via the speech synthesis arrangement 107 and visual display arrangement 108. In this regard, the visual display arrangement 108 may provide, for example, 2-D or 3-D images, which may be displayed, for example, in a static or dynamic manner”, [0034], “dialog management arrangement 103 provides coordination of interpreting a user's speech and preparing a response. For example, using the question “what does the left object do?,” the natural language understanding arrangement 102 is configured to understand this as a “what-is” question and the dialog management arrangement 103 uses this understanding to interact with the structured manual 104 and visual model 105 to identify the object, retrieve certain information regarding the object and the current display, and then send the information to the response generation arrangement 106”, [0044], “when a user encounters problems and/or difficulties in operating a device (such as locating a certain device or understanding its operation) the user may talk to the interactive manual, which may respond in an audio and/or visual manner”).

With regard to Claim 2,
Weng teach the vehicle control system of claim 1, wherein the processor is configured to identify a characteristic word about the sign in the question about the sign, and determine the response matching the characteristic word using the dialog model ([0023], “(TSS) application to provide answers to questions, including, for example, “what-is” questions”, [0036], ““what is” table may include a text describing what a particular feature does so that if a what-is action is prompted (e.g., detecting the utterance “what does this do?”)”, [0034], [0058], “when the utterances “What is the red button?” and “What is this” are compared, the Speech Engine component 402 generates different meaning structures and therefore different rules are applied. In particular, the Speech Engine component 402 labels the first utterance a “What-is” question and a specific object. The associated action retrieves a description for the “red button””).

With regard to Claim 9,
Weng teach the vehicle control system of claim 1, wherein the processor is configured to update the dialog model based on the question and the response about the sign ([0051], “Interaction Manager component 403 takes corresponding actions, such as, for example, loading a demo animation. In this regard, during the process of playing a demo, the user may interrupt at any point to ask questions regarding the current frame, issue commands to navigate between frames, or jump to another topic”, upon asking a question related to a frame the system will provide a new answer related to the user’s question which update the dialog model (new question associated with a new answer), [0033], “response generation arrangement 106, which formats the information and graphic images in a suitable form for output via the speech synthesis arrangement 107 and visual display arrangement 108. In this regard, the visual display arrangement 108 may provide, for example, 2-D or 3-D images, which may be displayed, for example, in a static or dynamic manner”, [0034], “dialog management arrangement 103 provides coordination of interpreting a user's speech and preparing a response. For example, using the question “what does the left object do?,” the natural language understanding arrangement 102 is configured to understand this as a “what-is” question and the dialog management arrangement 103 uses this understanding to interact with the structured manual 104 and visual model 105 to identify the object, retrieve certain information regarding the object and the current display, and then send the information to the response generation arrangement 106”, [0044], “when a user encounters problems and/or difficulties in operating a device (such as locating a certain device or understanding its operation) the user may talk to the interactive manual, which may respond in an audio and/or visual manner”).

With regard to Claim 10,
Claim 10 is similar in scope to claim 1; therefore it is rejected under similar rationale.
With regard to Claim 11,
Claim 11 is similar in scope to claim 2; therefore it is rejected under similar rationale.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. [US 2010/0250237 A1, hereinafter Weng] in view of Kislyuk et al. [US 2019/0095467 A1, hereinafter Kislyuk].

With regard to Claim 3,
Weng teach the vehicle control system of claim 1, wherein the processor is configured to:
generate the dialog model about the sign in the vehicle using the identified sign and a vehicle information database stored in the memory ([0036], “model package formed by the structure manual 104 and visual model 105 may also include an objects file to define the spatial and graphical information related to a device's model, including, for example, the location and color of certain device components … “surrounding table” may define the adjacent spatial information of an object, which together with information provided by the objects file may define the physical model and relations”).
Weng do not explicitly teach a camera configured to acquire an image related to the sign in the vehicle, identify the sign from the image. 
Kislyuk teach a camera configured to acquire an image related to [an object], wherein the processor is configured to:
identify the [object] from an image (Abstract, [0003], “user may hold an object of interest up to the camera or point the camera at an object of interest. The utterance, the image, and temporally relevant context information are provided to an image integrated query system, which performs speech recognition and image processing on the utterance and the image for understanding the user intent. That is, natural language based clues are used to understand that the user intent may be related to an object in the camera frame”); and
generate the dialog model about the [object] using the identified [object] sign and an information database stored in the memory ([0033], “digital assistant 110 queries a search engine 140 for information about bear bells, and provides a response 132 to the query to the user 102”, [0046], “digital assistant 110 can interact with the user 102 (e.g., through the natural language UI and other graphical UIs); perform tasks (e.g., make note of appointments in the user's calendar, send messages and emails); provide services (e.g., answer questions from the user, map directions to a destination); gather information (e.g., find information requested by the user”).
Weng and Kislyuk are analogous art to the claimed invention because they are from a similar field of endeavor of  understanding user intent and provides a response to user’s query. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Weng to include the ability to analyses images to understand the user’s question resulting in resolutions as disclosed by Kislyuk with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Weng as described above to provide supplement or refine an existing search, such as a text or keyword search which will increase the system accuracy in identifying the searched sign (Kislyuk, [0020]).

With regard to Claim 4,
Weng-Kislyuk teach the vehicle control system of claim 3, wherein the processor is configured to:
extract a characteristic of the identified sign (Kislyuk, [0043], “image processor 120 analyzes the captured image 134, and identifies objects, places, people, writing, or actions in the image”, [0025], Weng, [0058]); and
extract vehicle information corresponding to the characteristic of the sign from the vehicle information database (Weng, [0058], “when the utterances “What is the red button?” and “What is this” are compared, the Speech Engine component 402 generates different meaning structures and therefore different rules are applied. In particular, the Speech Engine component 402 labels the first utterance a “What-is” question and a specific object. The associated action retrieves a description for the “red button””, Kislyuk, [0025], “image processor 120 is operative to integrate with a search engine 140 to find related entities and similar images from the web”).

With regard to Claim 5,
Weng-Kislyuk teach the vehicle control system of claim 4, wherein the processor is configured to:
generate a text representing the characteristic of the identified sign (Kislyuk, Fig. 2, 210, 212, [0046], “feature vector and a label are generated and associated with each identified object, as in 210 and 212. Specifically, the bounding box that contains the object may be associated with a label and the feature vector generated for the segment and the associations maintained in a data store”, [0047], “label may indicate attributes of the object represented in the image. Attributes may include, but are not limited to size, shape, color, texture, pattern, etc., of the object”); and
search the vehicle information associated with the text representing the characteristic of the sign in the vehicle information database (Weng, [0034], “using the question “what does the left object do?,” the natural language understanding arrangement 102 is configured to understand this as a “what-is” question and the dialog management arrangement 103 uses this understanding to interact with the structured manual 104 and visual model 105 to identify the object, retrieve certain information regarding the object and the current display, and then send the information to the response generation arrangement”, Kislyuk, [0075]-[0076]).

With regard to Claim 6,
Weng-Kislyuk teach the vehicle control system of claim 5, wherein the processor is configured to generate the dialog model about the sign in the vehicle based on the searched vehicle information and the text representing the characteristic of the sign (Weng, [0034], “using the question “what does the left object do?,” the natural language understanding arrangement 102 is configured to understand this as a “what-is” question and the dialog management arrangement 103 uses this understanding to interact with the structured manual 104 and visual model 105 to identify the object, retrieve certain information regarding the object and the current display, and then send the information to the response generation arrangement”, Kislyuk, Fig. 2, 210, 212, [0046], “feature vector and a label are generated and associated with each identified object, as in 210 and 212. Specifically, the bounding box that contains the object may be associated with a label and the feature vector generated for the segment and the associations maintained in a data store”, [0075], “search, may be configured to receive an object feature vector representative of the object of interest and that object feature vector may be compared with stored feature vectors, as discussed above, to detect stored images that include objects that are visually similar to the object of interest. In comparison, the query type may be configured to receive text/keyword inputs to determine stored images that, while not visually similar to the object of interest, include labels matching the keywords and/or are otherwise relate to the object of interest”,[0076], “query types is configured to receive text/keyword input to search the data store of stored images, keywords or labels corresponding to the object of interest and/or the category may be generated and used to query the respective stored images”).

With regard to Claim 7,
Weng-Kislyuk teach the vehicle control system of claim 4, wherein the processor is configured to extract at least one of color, shape, location or boundary of the identified sign as the characteristic of the identified sign (Kislyuk, Fig. 2, 210, 212, [0046], “feature vector and a label are generated and associated with each identified object, as in 210 and 212. Specifically, the bounding box that contains the object may be associated with a label and the feature vector generated for the segment and the associations maintained in a data store”, [0047], “label may indicate attributes of the object represented in the image. Attributes may include, but are not limited to size, shape, color, texture, pattern, etc., of the object”).

With regard to Claim 8,
Weng-Kislyuk teach the vehicle control system of claim 3, wherein the vehicle information database comprises a cluster information database, an AVN setting database, and a vehicle manual database (Weng, claim 1, “model package database including a set of at least one of phrases and sentences, an object file, and a grammar table, wherein the object file includes information regarding an appearance of, and spatial characteristics of, one or more structures of the device and includes data representing visual displays that are associated with the device and that are associated with respective ones of the set of the at least one of phrases and sentences, and the grammar table identifies associations between (a) the information and data and (b) the respective ones of the set of the at least one of phrases and sentences”, Kislyuk, [0074]-[0076]).
The Examiner further notes that the type of data stored at the database is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. [US 2010/0250237 A1, hereinafter Weng] in view of Kislyuk et al. [US 2019/0095467 A1, hereinafter Kislyuk] in view of Seouk et al. [US 2019/0120649 A1].

With regard to Claim 12,
Claim 12 is similar in scope to claim 3; therefore it is rejected under similar rationale. Seouk teach a camera provided in a vehicle ([0025], “vehicle may further include a camera”, [0106], [0159]). Weng-Kislyuk and Seouk are analogous art to the claimed invention because they are from a similar field of endeavor of  using camera to capture data that could be analyzed to extract data. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Weng-Kislyuk to include the ability to provide a camera in a vehicle as disclosed by Seouk with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Weng-Kislyuk as described above to provide the ability to apply Weng-Kislyuk teachings within a vehicle.

With regard to Claim 13,
Claim 13 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 14,
Claim 14 is similar in scope to claim 5; therefore it is rejected under similar rationale.
With regard to Claim 15,
Claim 15 is similar in scope to claim 6; therefore it is rejected under similar rationale.
With regard to Claim 16,
Claim 16 is similar in scope to claim 7; therefore it is rejected under similar rationale.
With regard to Claim 17,
Claim 17 is similar in scope to claim 8; therefore it is rejected under similar rationale.
With regard to Claim 18,
Claim 18 is similar in scope to claim 9; therefore it is rejected under similar rationale.

With regard to Claim 19,
Claim 19 is similar in scope to claim 1; therefore it is rejected under similar rationale. Seouk teach an instrument panel in an interior of a vehicle (Fig. 2); an audio/video/navigation (AVN) device in the interior of the vehicle, the AVN device including a display and a speaker (Fig. 2, [0118], “AVN storage 251 may store an image and a sound that are output through the display 231 and the speaker 232 by the AVN device 250 or may store a series of programs necessary to operate the AVN controller 253”); an input device in the interior of the vehicle ([0049]). Weng-Kislyuk and Seouk are analogous art to the claimed invention because they are from a similar field of endeavor of  determining a user’s intent by means of user's voice and the user's inputs other than voice and to provide a service appropriate to the user's intent or a service needed by the user. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Weng-Kislyuk to include the ability to provide audio/video/navigation (AVN) device in the interior of the vehicle as disclosed by Seouk with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Weng-Kislyuk as described above to provide the ability to apply Weng-Kislyuk teachings within a vehicle by providing a simple means for communication between a user and the system in a vehicle.

With regard to Claim 20,
Claim 20 is similar in scope to claim 2; therefore it is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent No. 11,227,92 issued to Kockerbeck et al. Kockerbeck that disclose a dialog module that disclose Automatic speech recognition (ASR) and  natural language understanding (NLU) systems that is used to receive user input and to perform actions in response to the received input
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174